Name: 95/160/EC: Commission Decision of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of breeding poultry and day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  tariff policy;  Europe
 Date Published: 1995-05-09

 Avis juridique important|31995D016095/160/EC: Commission Decision of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of breeding poultry and day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry Official Journal L 105 , 09/05/1995 P. 0040 - 0043COMMISSION DECISION of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of breeding poultry and day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry (95/160/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (a) (2) thereof, Whereas the Commission has approved the operational programmes submitted by Finland and Sweden regarding salmonella controls; whereas those programmes include specific measures for breeding poultry and for day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry; Whereas guarantees should be established equivalent to those implemented by Finland and Sweden under their operational programmes; Whereas the detailed guarantees are to be based in particular on a microbiological examination of the poultry to be sent to Finland and Sweden; Whereas in this context different rules should be laid down for breeding poultry and day-old chicks; Whereas rules should be established for this microbiological examination of samples by laying down the sampling method, the number of samples to be taken and the microbiological method for examining the samples; Whereas those guarantees should not be applicable to any flock that is subject to a programme recognized as equivalent to that implemented by Finland and Sweden; Whereas with regard to consignments originating from third countries, Finland and Sweden should apply import requirements at least as stringent as those laid down in this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Breeding poultry to be sent to Finland and Sweden shall be subject to a microbiological test, effected by sampling in the flock of origin. Article 2 The microbiological test referred to in Article 1 shall be carried out as laid down in Annex I. Article 3 1. Breeding poultry to be sent to Finland and Sweden shall be accompanied by the certificate shown in Annex II. 2. The certificate provided for in paragraph 1 may: - either be accompanied by model 3 certificate of Annex IV to Directive 90/539/EEC, - or be incorporated in the certificate referred to in the first indent. Article 4 Day-old chicks to be sent to Finland or Sweden for introduction into flocks of breeding poultry or of productive poultry must come from hatching eggs from breeding poultry that have been subjected to the test provided for in Article 2. Article 5 1. Day-old chicks to be sent to Finland or Sweden for introduction into flocks of breeding poultry or flocks of productive poultry must be accompanied by a certificate as shown in Annex III. 2. The certificate provided for in paragraph 1 may: - either be accompanied by the model 2 certificate shown in Annex IV to Directive 90/539/EEC, - or be incorporated in the certificate referred to in the first subparagraph. Article 6 The additional guarantees provided for in this Decision shall not be applicable to flocks subject to a programme recognized, according to the procedure laid down in Article 32 of Directive 90/539/EEC, as equivalent to that implemented by Finland and Sweden. Article 7 This Decision shall be reviewed by 31 December 1996 at the latest. The review shall be based on a report prepared by Finland and Sweden in the light of the experience gained, to be presented not later than 30 September 1996. Article 8 This Decision is addressed to the Member States. Done at Brussels, 21 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I 1. General rules The flock of origin must be isolated for 15 days The microbiological test must cover all the salmonella serotypes. 2. Sampling method The sampling method and the number of samples to be taken must be as laid down in Annex III, Section I point A (2), (b) and (c) and point B of Council Directive 92/117/EEC of 17 November 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and in products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (1). 3. Microbiological test for examination of the samples The isolation of the salmonella should be carried out using the standardized ISO 6579: 1993 method of the International Organization for a Standardization. ANNEX II CERTIFICATION I, the undersigned, official veterinarian, certify that the breeding poultry has been tested with negative results according to the rules laid down in Commission Decision 95/160/EC of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of breeding poultry and day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry. Done at Date Signature Stamp Name (in capitals) Qualification ANNEX III CERTIFICATION I, the undersigned, official veterinarian, certify that the one-day chicks for introduction into flocks of breeding poultry or flocks of productive poultry have been tested with negative results according to the rules laid down in Commission Decision 95/160/EC of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of breeding poultry and day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry. Done at Date Signature Stamp Name (in capitals) Qualification